Case 6:17-cv-00424-MC    Document 44-11   Filed 11/13/18   Page 1 of 21




                           David Clark


              McGowan v Stutesman, et al.


                        October 3rd, 2017




          CC REPORTING AND VIDEOCONFERENCING
                     172 East 8th Ave
                    Eugene, OR 97401
                      541-485-0111
                   www.ccreporting.com




                                                                  Exhibit 11
                                                                Page 1 of 21
       Case 6:17-cv-00424-MC                    Document
                                                   David 44-11
                                                          Clark Filed 11/13/18                      Page 2 of 21

                                                            1                                                                  3

            IN THE UNITED STATES DISTRICT COURT                 1
                 FOR THE DISTRICT OF OREGON                     2                           INDEX
                        Eugene Division                         3
                                                                4    WITNESS.........................................PAGE
     RONDA MCGOWAN, Personal       )
     Representative for Estate of  )                            5    DAVID CLARK
     Brian Babb, LEE BABB, CONNOR  )
     BABB, by and through Guardian )                            6        BY MS. BURROWS                                    4
     ad litem, STEPHANIE WOODCOOK, )
     KAYLEE BABB,                  )                            7
                                   )
               Plaintiffs,         )                            8    EXHIBITS.....................................MARKED
          v.                       ) No. 6:17-cv-00424-TC
                                   )                            9    Exhibit 1     Diagram; Bates No. COE 000611       16
     WILL STUTESMAN, OFFICER GROSE,)
     OFFICER PIESKE, Sgt. MCALPINE,)                            10   Exhibit 2     Photograph; Bates No. COE 001044    19
     CITY OF EUGENE, a municipal )
     subdivision of the State of )                              11   Exhibit 3     Case Supplemental Report; Bates     21
     Oregon, JANE DOE CALL TAKER, )
     John and Jane Does 1-10,      )                            12                 No. COE 000652
                                   )
               Defendants.         )                            13   Exhibit 4     Case Supplemental Report; Bates     22
                                                                14                 Nos. COE 000650 - COE 000651
                                                                15   Exhibit 5     ICV summaries; Bates                24
                    DEPOSITION OF DAVID CLARK                   16                 Nos. COE 000505 - COE 000509
                        October 3, 2017                         17
                            Tuesday                             18
                           2:04 P.M.                            19
                                                                20
             THE DEPOSITION OF DAVID CLARK was taken at         21
     Harrang Long Gary Rudnick, 360 East 10th Avenue,           22
     Suite 300, Eugene, Oregon, before Christine Oljace,        23
     CSR, RPR, CRC, Certified Shorthand Reporter in and         24
     for the State of Oregon.                                   25

                                                            2                                                                  4


1                                                               1                          DAVID CLARK,
2                          APPEARANCES                          2    having been first duly sworn to testify the truth,
3    For the Plaintiffs:                                        3    the whole truth, and nothing but the truth, was
4       MS. MICHELLE R. BURROWS                                 4    examined and testified as follows:
        420 SW Washington, Suite 300
5       Portland, Oregon 97204                                  5
        503/241-1955
6       michelle.r.burrows@gmail.com                            6                          EXAMINATION
7    For the Defendants:                                        7    BY MS. BURROWS:
8       HARRANG LONG GARY RUDNICK, PC                           8       Q.       Could you state your name for the record,
        360 East 10th Avenue, Suite 300
9       Eugene, Oregon 97401                                    9    please.
        541/485-0220
10      BY: MR. JEFFERY MATTHEWS                                10      A.       David Clark. C-l-a-r-k.
        jeff.matthews@harrang.com
11                                                              11      Q.       You are in uniform today. Am I safe to
12   Also Present:                                              12   assume you are a police officer?
13      MS. JAMIE IBOA                                          13      A.       Yes. I am a full-time police officer in
14      WILL STUTESMAN                                          14   the City of Eugene.
15      MATTHEW GROSE                                           15      Q.       Officer Clark --
16                                                              16      A.       Yes.
17   Reported by:                                               17      Q.       -- Eugene Police Department.
18      CHRISTINE OLJACE, CSR-RPR                               18               Have you ever had your deposition taken
19      CC REPORTING & VIDEOCONFERENCING                        19   before?
20      EUGENE         541/485-0111                             20      A.       Not with this department, no.
21                                                              21      Q.       Other departments?
22                                                              22      A.       Yes.
23                                                              23      Q.       How many times have you had your
24                                                              24   deposition taken?
25                                                              25      A.       Once.



                                                                                                             Exhibit 11
                                                                                                           Page 2 of 21
       Case 6:17-cv-00424-MC                    Document
                                                   David 44-11
                                                          Clark Filed 11/13/18                  Page 3 of 21

                                                            5                                                               7


1       Q.      And what was the nature of that case or         1    a judge here, but we do have a court reporter, and
2    the purpose for your deposition?                           2    the rules of testifying are generally the same
3       A.      A witness, I believe, for maybe a DUI.          3    except hopefully it is not quite as formal and it is
4       Q.      Was it a civil case?                            4    not quite as maybe intimidating to folks who don't
5       A.      Yes.                                            5    testify all of the time, but there are some things
6       Q.      Okay. How long have you been a police           6    that are a little bit different.
7    officer?                                                   7             I want you to understand all of my
8       A.      13 years.                                       8    questions. Sometimes I may get ahead of myself and
9       Q.      How long have you worked for the City of        9    my questions may not make sense. If you don't
10   Eugene?                                                    10   understand what I am asking or it is somehow
11      A.      Nine years.                                     11   confusing, can you please ask me to rephrase it
12      Q.      Before the City of Eugene, where did you        12   until we can get to sort of a meeting of the minds
13   work?                                                      13   about what information I am trying to get from you?
14      A.      Burlington, Vermont.                            14      A.    Yes.
15      Q.      That is a big leap.                             15      Q.    Likewise, if I don't understand your
16      A.      Yes.                                            16   answer or if I think your answer isn't what I was
17      Q.      Officer Clark, this is the time set for         17   trying to ask, I will probably rephrase the question
18   your deposition in a civil rights case that has been       18   and try and go at it a different way.
19   brought by the Estate of Brian Babb against Officer        19            If at any point in time you need to take a
20   Stutesman and the City of Eugene. You are here to          20   break, please let me know, and we can take a break.
21   hopefully answer my questions about your                   21   The only rule, because this is a federal court case,
22   participation in an event or an incident that              22   is that you have to wait for the -- you have to
23   occurred on March 30th of 2015.                            23   answer the question pending, whatever I have asked
24              Have you reviewed any records in                24   you, and then we can take a break. Is that okay?
25   preparation for today's deposition?                        25      A.    Yes.

                                                            6                                                               8


1       A.      Yes.                                            1       Q.    I can tell that you are a very smart
2       Q.      What records have you reviewed?                 2    witness and you are anticipating my questions. What
3       A.      I reviewed the statement that I made to         3    I will just remind you ever so gently is please let
4    one of the investigating officers, I read the              4    me complete my question, and I will let you complete
5    overall memorandum that was sent out, and then my          5    your answer, because the court reporter cannot type
6    ICV.                                                       6    both of us speaking at the same time. And that is
7       Q.      Okay. Have you reviewed anybody else's          7    the only real reason for that rule other than some
8    statement?                                                 8    judges get really mad about it.
9       A.      No.                                             9             The other little note I would make for you
10      Q.      How long ago did you review those               10   is that every once in a while defense attorneys
11   documents?                                                 11   object to questions in depositions. It doesn't
12      A.      Yesterday.                                      12   happen a lot, but it does happen. Generally
13      Q.      As you probably know -- because I know          13   speaking, very few objections must be made in a
14   your attorneys relatively well, you have probably          14   deposition. Most objections are automatically held
15   been fully advised as to what we are doing here            15   until the end when we go to court. If I want to use
16   today and what the rules of the road are. I like to        16   part of your transcript, Mr. Matthews can say,
17   go over those ever so briefly with each witness.           17   "Well, these questions shouldn't have been asked.
18              You have testified in court before, have        18   This is not relevant." We do that later when we
19   you not?                                                   19   have the transcript and we have a judge present. So
20      A.      Yes.                                            20   the general premise here is that I get as much
21      Q.      Do you have a rough estimate of about how       21   information from you as I can and then we figure out
22   many times you have testified?                             22   whether it can be used later in court, which raises
23      A.      Five to ten.                                    23   the next problem.
24      Q.      Okay. Well, the rules are generally the         24            You have the right to read and review the
25   same as when you testified in court. We don't have         25   transcript this lady is creating for us if you


                                                    ccreporting.com
                                                                                                          Exhibit 11
                                                                                                        Page 3 of 21
       Case 6:17-cv-00424-MC                    Document
                                                   David 44-11
                                                          Clark Filed 11/13/18                     Page 4 of 21

                                                             9                                                               11


1    reserve that right to do so. Once it is completed,          1       A.      Small business administration and studio
2    that transcript can be used as actual evidence in           2    art.
3    any future proceeding in this case or it can be used        3       Q.      Are you an artist?
4    to show conflict in testimony, in your own testimony        4       A.      Kind of, yes, at times. I was in the day.
5    or amongst other officers who I will be questioning,        5       Q.      And do you have any advanced degrees
6    so when you read and review that transcript, please         6    beyond your bachelor's?
7    do so carefully. Is that okay?                              7       A.      Yes.
8       A.      Yes.                                             8       Q.      What degrees do you have?
9       Q.      So how long -- you said that you have            9       A.      I have a master's in teaching from Pacific
10   worked for the City of Eugene for nine years, you           10   University.
11   said?                                                       11      Q.      Have you ever taught before?
12      A.      Yes.                                             12      A.      My student teaching and I ran the
13      Q.      What positions have you held with the City       13   education program for Boys and Girls Club of
14   of Eugene?                                                  14   America.
15      A.      Strictly patrol officer.                         15      Q.      Okay. What year did you start becoming a
16      Q.      And what did you do in Vermont?                  16   police officer?
17      A.      Patrol office.                                   17      A.      2004.
18      Q.      What department did you work for in              18      Q.      What made you go from your educational
19   Vermont?                                                    19   background choices into law enforcement?
20      A.      Burlington Police Department.                    20      A.      I was running an after school program with
21      Q.      Burlington. And you were always, then, a         21   Boys and Girls Clubs, got laid off on that. And
22   patrol officer the entirety of your --                      22   worked with at-risk youth and families a lot, and
23      A.      Yes.                                             23   when I saw a position in the paper for police
24      Q.      -- law enforcement career?                       24   department, I figured it was along the same lines of
25              When did you become certified with the           25   doing the work with at-risk youth and things that I

                                                           10                                                                12


1    Oregon DPSST?                                               1    was doing, but I was able to have a larger role in
2       A.      I believe it was November of 2008.               2    maybe the children's lives as working with their
3       Q.      Did you have to get completely recertified       3    parents and things than I was in my present job.
4    or was there some reciprocity for your work in              4       Q.      Okay. May I ask what made you move from
5    Vermont?                                                    5    Vermont to Oregon?
6       A.      There was some carryover. I had to go            6       A.      Navy brat on the East Coast and wanted to
7    through a two-week lateral academy and then some            7    get out of the East Coast.
8    in-house stuff.                                             8       Q.      Do you like the West Coast better?
9       Q.      What levels of certification do you              9       A.      I do.
10   presently hold?                                             10      Q.      Okay. So you are the first witness in
11      A.      Advanced certificate.                            11   this case, so I may ask you some questions about
12      Q.      Do you have plans to become certified            12   areas that I may not go into with other officers.
13   above advanced?                                             13   That is the luck of the draw, Officer Clark.
14      A.      That is, I believe, as far as I can go.          14              So do you remember the events -- at least
15      Q.      Okay. Where did you graduate from high           15   your role in the events in the Brian Babb incident?
16   school?                                                     16      A.      Yes.
17      A.      Portsmouth Abbey School in Portsmouth,           17      Q.      Could you tell me what shift you were
18   Rhode Island.                                               18   working that day?
19      Q.      Did you go to college?                           19      A.      I believe I was third watch. It was
20      A.      Yes.                                             20   11 a.m. to 9 p.m.
21      Q.      Where did you go?                                21      Q.      How many watches does EPD have?
22      A.      University of Vermont.                           22      A.      At that time there was seven, but there is
23      Q.      Do you have a degree?                            23   six now.
24      A.      Yes.                                             24      Q.      How many patrol officers were on third
25      Q.      What is your degree in?                          25   watch at that time?


                                                     ccreporting.com
                                                                                                               Exhibit 11
                                                                                                             Page 4 of 21
       Case 6:17-cv-00424-MC                   Document
                                                  David 44-11
                                                         Clark Filed 11/13/18                    Page 5 of 21

                                                          13                                                              15


1       A.    I don't know the staffing levels that day.       1    within our team, and then depending on who shows up
2       Q.    Do you have an immediate supervisor              2    is how that beat is covered.
3    sergeant that you answer to?                              3       Q.     Okay.
4       A.    Right now it is Sergeant Dawson.                 4       A.     But we are always called to fill in other
5       Q.    And at that time -- and again, we are            5    beats as needed also. Our primary assignment is one
6    talking about March 30th of 2015 -- who was your          6    beat.
7    immediate sergeant?                                       7       Q.     And on March 30th, how many officers were
8       A.    I believe it was Malcolm McAlpine.               8    assigned to beat 5, if you know?
9       Q.    And he was the sergeant who took over the        9       A.     I would say probably at most there is two
10   Babb incident. Is that correct?                           10   for my shift.
11      A.    Yes.                                             11      Q.     For third watch there were --
12      Q.    How long had Sergeant McAlpine been your         12      A.     Correct.
13   supervisor as of March 30th, 2015?                        13      Q.     -- at least two patrol officers?
14      A.    Since the beginning of January.                  14      A.     Yes.
15      Q.    Okay.                                            15      Q.     Now, do you know if there is an order
16      A.    Of the same year.                                16   within Eugene Police Department -- if there was an
17      Q.    Three months?                                    17   incident in beat 5 and you needed to draw other
18      A.    Yes.                                             18   officers, is there an order from the location those
19      Q.    Again, I am sorry about the dates. I             19   officers are drawn or just everybody shows up?
20   didn't do a timeline with you, but as of 2015, how        20      A.     For a critical incident of that sort, I
21   long had you been with the department?                    21   believe dispatch starts off if they have a beat 5
22      A.    With the department since 2008, so               22   car as the primary officer, and then, based on the
23   approximately seven years.                                23   availability of what they see on the screen, they
24      Q.    All right. On third watch in 2015, how           24   start sending people from that.
25   many sergeants were there assigned to third watch         25      Q.     Okay. Do you remember what you were doing

                                                          14                                                              16


1    for patrol?                                               1    when you first heard about this incident on Devos
2       A.    I don't know if there was one or two at          2    Street?
3    the time. Malcolm was our main sergeant at the            3       A.     I just remember I was on patrol. I don't
4    time.                                                     4    remember if I was currently on reports or anything.
5                  (Reporter clarification.)                   5       Q.     Let me see if I have got it. I have got a
6    BY MS. BURROWS:                                           6    couple of things I am going to start out with here
7       Q.    Now, normally on third watch, in March of        7    with you. One of the things I like to do -- and I
8    2015, were there particular areas of the city that        8    do an awful lot of police litigation. Oftentimes
9    you were assigned to patrol?                              9    they do involve a very rapidly moving sort of
10      A.    Yes.                                             10   dynamic situation, so I oftentimes will use maps or
11      Q.    Which area?                                      11   schematics to try and get a location that every
12      A.    What was called beat 5.                          12   officer recalls being.
13      Q.    Beat 5?                                          13             And I know that there was a Use of Force
14      A.    Beat 5. There are six beats within the           14   Review Board that did a lot of this, but what I
15   city. Beat 5 is approximately Jefferson Street to         15   would like you to use when I ask you my questions on
16   Jerry's, Highway 99, and then 11th to Northwest           16   this is to use your best recollection. Again, if
17   Expressway, that block right there.                       17   you don't know, "I don't know" is a perfectly fine
18      Q.    So does third watch cover everybody who          18   answer, and if you don't remember, that is a
19   works 11 to 5?                                            19   perfectly fine answer. I would rather have that
20      A.    Yes.                                             20   than you just sort of guess or, you know, come up
21      Q.    All beats?                                       21   with something that is not based upon your best
22      A.    Yes.                                             22   recollection.
23      Q.    Okay. And how many beats were working on         23                   MS. BURROWS: So let's mark this as
24   March 30th, 2015?                                         24   the first in order.
25      A.    There's people assigned to every beat            25                   (Deposition Exhibit No. 1 marked


                                                   ccreporting.com
                                                                                                           Exhibit 11
                                                                                                         Page 5 of 21
       Case 6:17-cv-00424-MC                    Document
                                                   David 44-11
                                                          Clark Filed 11/13/18                      Page 6 of 21

                                                            17                                                                19


1                      for identification.)                      1                     MR. MATTHEWS: I put all three of them
2    BY MS. BURROWS:                                             2    together, but maybe you didn't want them that way.
3       Q.      That is Exhibit 1.                               3    BY MS. BURROWS:
4                    MS. BURROWS: Officer Stutesman, I           4       Q.      Yeah. Let's just use the top one right
5    have an extra one. Do you want one?                         5    now. Because I know you were not assigned right in
6                    OFFICER STUTESMAN: Thank you.               6    front of the house, were you?
7    BY MS. BURROWS:                                             7       A.      That's correct.
8       Q.      So this I took out of -- I believe it was        8       Q.      Okay.
9    the investigation file conducted by the Oregon State        9                     (Deposition Exhibit No. 2 marked
10   Police and a number of other agencies, and if you           10                     for identification.)
11   will look at the bottom, this is a number that was          11   BY MS. BURROWS:
12   assigned by Mr. Matthews' firm. We call it lovingly         12      Q.      Do you recognize Exhibit 2?
13   a Bates stamp number. I am not sure why we still            13      A.      Yes.
14   call it that, but it is basically a page number             14      Q.      What is Exhibit 2?
15   assigned in a litigation that tells us where all of         15      A.      It shows a larger overview satellite image
16   the various pieces of paper are located. So I am            16   of the location.
17   going to refer to this document as Bates No. 611,           17      Q.      Have you seen this photograph before
18   just for the record.                                        18   today?
19              Do you recognize -- is this schematic            19      A.      Yes.
20   familiar to you?                                            20      Q.      And where did you last see this
21      A.      Yes.                                             21   photograph?
22      Q.      To the best of your ability, tell me what        22      A.      In the paperwork I received.
23   this is.                                                    23      Q.      Okay. Now, let's start with the
24      A.      This is the driveway leading to the              24   beginning. Your shift started at 11 a.m. This
25   residence of where Mr. Babb was located.                    25   incident took place later in the afternoon, did it

                                                            18                                                                20


1       Q.      Have you seen this schematic before today?       1    not?
2       A.      Yes.                                             2       A.      Yes.
3       Q.      Could you tell me where you have seen this       3       Q.      Okay. Do you recall where you were when
4    before?                                                     4    you first heard about the incident on Devos Street?
5       A.      On the review paperwork that the gentleman       5       A.      No. Just in my patrol vehicle.
6    here gave me.                                               6       Q.      I have received -- strike that. Let me
7       Q.      And the gentleman, Mr. Matthews?                 7    back up.
8       A.      Yes.                                             8               Did you write a report about what you did
9       Q.      I don't want to know anything you and he         9    or saw that day?
10   spoke about --                                              10      A.      No.
11      A.      That is fine.                                    11      Q.      Did you give an interview to someone?
12      Q.      -- or any information you may have               12      A.      Yes.
13   gathered from him, but this is -- there is a lot of         13      Q.      Do you recall which officer you gave that
14   redundancy in some of the paperwork I got, but I            14   interview to?
15   received a document called Use of Deadly Force              15      A.      I think it was Detective Mel Thompson.
16   Review Board, and it is both -- there is this               16      Q.      And have you reviewed his summary of the
17   PowerPoint presentation and then there is lots and          17   interview he conducted with you?
18   lots and lots of paperwork in it.                           18      A.      Yes.
19              Do you know what you reviewed that had           19      Q.      Again, that was in the paperwork you
20   that schematic in it?                                       20   reviewed in preparation for today?
21      A.      By schematic, I actually meant I have seen       21      A.      Yes.
22   this overview before. It was from the photographs           22      Q.      And were you assigned call sign 3E59 that
23   that you have right there.                                  23   day?
24      Q.      Okay. Let's give you a photograph too.           24      A.      Yes.
25   And they are not as clear as the color photographs.         25      Q.      Is that still your call sign?


                                                     ccreporting.com
                                                                                                                 Exhibit 11
                                                                                                               Page 6 of 21
       Case 6:17-cv-00424-MC                 Document
                                                David 44-11
                                                       Clark Filed 11/13/18                        Page 7 of 21

                                                           21                                                               23


1       A.     Yes.                                             1    was left out of these reports from your interview?
2       Q.     And were you assigned the same vehicle to        2       A.     I don't recall who asked me to meet up
3    drive each shift, or did you just --                       3    with Mrs. Woodcook at the very end to go talk to the
4       A.     In general, if it is available and not           4    family.
5    broken.                                                    5                 MR. MATTHEWS: So just for
6       Q.     Okay. I have -- hang on a second. What I         6    clarification, Exhibit 4 is the interview with
7    have -- and I may have gathered the wrong                  7    Officer Warden?
8    documentation, because I was trying to make sense of       8                 MS. BURROWS: Yes.
9    what -- of how all of the officers' memories were          9                 MR. MATTHEWS: And that is what you
10   captured in this investigation.                            10   are -- you understand that is the interview with
11             Can I hand you Exhibit 3 and see if that         11   Officer Warden and not you.
12   is at least part of the statement you gave to              12                THE WITNESS: Oh, with Officer Warden,
13   Officer Thompson?                                          13   I have not reviewed that.
14      A.     Yes.                                             14   BY MS. BURROWS:
15                (Deposition Exhibit No. 3 marked              15      Q.     Okay. Because see on page 651, the second
16                    for identification.)                      16   page of Exhibit 4, it looks as if you and Warden
17   BY MS. BURROWS:                                            17   were working together at the Devos --
18      Q.     Did you give him more information than is        18      A.     I don't have it.
19   contained on this page?                                    19      Q.     This is Exhibit 4, the second page or
20      A.     I don't recall. I recall answering his           20   throughout that report.
21   questions.                                                 21                MR. MATTHEWS: I think she is
22      Q.     Okay. And your statement was not                 22   referring to this.
23   recorded. Is that correct?                                 23                THE WITNESS: Okay.
24      A.     I do not recall if he recorded our               24   BY MS. BURROWS:
25   statements or not.                                         25      Q.     Were you and Officer Warden assigned to

                                                           22                                                               24


1       Q.     Does he have to tell you if he is                1    work together on the Devos Street incident?
2    recording your statements?                                 2       A.     Initially, yes.
3       A.     Policy as far as that goes, I don't know.        3       Q.     Okay. And you actually were the one who
4                 (Deposition Exhibit No. 4 marked              4    interviewed Mrs. Woodcook?
5                     for identification.)                      5       A.     Did not interview her. I just went to her
6    BY MS. BURROWS:                                            6    residence with her.
7       Q.     Okay. Now, this is Exhibit 4. This is            7       Q.     Okay. So let's start -- oh, one more
8    the summary of interviews with Officer Warden.             8    document that might help us. I sometimes give
9                 MR. MATTHEWS: Can I get a copy of 3?          9    everything to an officer ahead of time because it
10                MS. BURROWS: Oh, yes. Sorry about             10   helps remind them of what we are talking about.
11   that.                                                      11   Sometimes I don't just to see what they will tell me
12                MR. MATTHEWS: Thank you.                      12   but --
13                MS. BURROWS: And let me give you 4.           13      A.     Okay.
14   BY MS. BURROWS:                                            14                MS. BURROWS: Can I mark this as the
15      Q.     Could you take a look at Exhibit 4 and           15   next in order.
16   tell me if you have reviewed that document prior to        16                (Deposition Exhibit No. 5 marked
17   today.                                                     17                    for identification.)
18      A.     Yes, I have.                                     18   BY MS. BURROWS:
19      Q.     Was that also in the packet of materials         19      Q.     This is Exhibit 5. This appears to be a
20   you were given to review?                                  20   compilation conducted by one of the investigators of
21      A.     Yes.                                             21   ICVs. Do you know what ICV stands for?
22      Q.     So when you reviewed what I have marked as       22      A.     Intercar video, I believe.
23   3 and 4, did they appear to be accurate to you?            23      Q.     Okay. And have you reviewed any of these
24      A.     Yes.                                             24   records in preparation for today's deposition?
25      Q.     Do you remember whether or not anything          25      A.     The ICV video, but not these records


                                                    ccreporting.com
                                                                                                               Exhibit 11
                                                                                                             Page 7 of 21
       Case 6:17-cv-00424-MC                     Document
                                                    David 44-11
                                                           Clark Filed 11/13/18                    Page 8 of 21

                                                            25                                                               27


1    exactly.                                                    1       A.      Use it whenever possible.
2          Q.   All right. So you did look at your -- the        2       Q.      Are you supposed to have it on all the
3    video from your patrol car in preparation for               3    time or do you key it on for certain kinds of calls?
4    today's deposition?                                         4       A.      Key it on for certain kinds of calls.
5          A.   Yes.                                             5       Q.      What kinds of calls do you key yours on?
6          Q.   I had a problem. I can't figure out, of          6       A.      People -- person contacts.
7    the videos that I have, which belong to which car,          7       Q.      It says in the report that I have up here,
8    so I am going to talk to the lawyers about whether I        8    the summary interview, Exhibit 3, that you were --
9    can get a better identification. I have a whole             9    you were working and you heard officers being
10   bunch of them and I have looked at all of them, and         10   dispatched for, quote, armed suicidal subject at
11   all I can tell is you guys drove really fast. I             11   2248 Devos Street.
12   don't know whose video belongs to which vehicle.            12              Could you tell me exactly what you recall
13              If you will look at the bottom on the            13   hearing on the dispatch?
14   right lower corner where it says page 508 and 509,          14      A.      From my recollection, I recall that there
15   this appears to be a review by an officer of your --        15   was a shot fired, that the person was a combat
16   of the ICV from your vehicle on 3/30/2015 starting          16   veteran, that his counselor had called into the
17   at 1644 hours. Is that what it appears to be to             17   police department, and he was suicidal.
18   you?                                                        18      Q.      And I just want to see if I can follow up
19         A.   Yes.                                             19   on a couple of those points that you raised.
20         Q.   Could you read through this for me very          20      A.      Uh-huh.
21   quickly so I can ask you a couple questions.                21      Q.      Did you actually hear dispatch say that
22         A.   Okay.                                            22   the subject was suicidal?
23         Q.   Okay. Because I don't know which of the          23      A.      I don't recall.
24   videos is related to the vehicle you were driving,          24      Q.      Okay. And you did hear on dispatch that
25   does this summary of the ICV sound accurate to you?         25   there was a shot fired at the Devos Street address?

                                                            26                                                               28


1          A.   Yes.                                             1       A.      Yes.
2          Q.   All right. So now you have all of these          2       Q.      Was there any information about who heard
3    pieces of paper in front of you. I would like to go         3    the shot fired?
4    through sort of a timeline with you about what you          4       A.      No.
5    did that day, and any concerns or questions I have          5       Q.      Was there --
6    from the documents I will follow up with you.               6       A.      Not that I recall.
7               You went on shift at your regular time at        7       Q.      Okay. Was there any information about
8    11?                                                         8    where the shot was fired from or to?
9          A.   I believe so, yes.                               9       A.      I just recall it was inside the residence.
10         Q.   Do you ever get there early?                     10      Q.      So what is your understanding of someone
11         A.   Yes.                                             11   who shoots inside their house? Is that illegal?
12         Q.   How early do you get to shift?                   12      A.      It is.
13         A.   Usually about an hour.                           13      Q.      Just shooting a weapon inside your house?
14         Q.   And what do you do in that hour before           14      A.      Yes.
15   shift?                                                      15      Q.      Okay. Do you remember anything else
16         A.   Shine my boots, get my uniform ready, load       16   besides the four things that you have just
17   up my car.                                                  17   identified for me about that initial dispatch call?
18         Q.   What do you put in your vehicle?                 18      A.      Not at this time, no.
19         A.   I put a patrol rifle, usually a                  19      Q.      Did anyone send you to the Devos Street
20   40-millimeter sponge-round gun, my patrol bag.              20   address?
21         Q.   Okay.                                            21      A.      I believe I sent myself.
22         A.   ICV mic or ICV hard drive.                       22      Q.      Okay. So you self-initiated to that call?
23         Q.   Tell me about that. What is the -- is            23      A.      Correct.
24   your understanding of the Eugene Police Department          24      Q.      And how did you let anyone know that you
25   use of the onboard video recording devices?                 25   were on the way there?


                                                    ccreporting.com
                                                                                                               Exhibit 11
                                                                                                             Page 8 of 21
       Case 6:17-cv-00424-MC                   Document
                                                  David 44-11
                                                         Clark Filed 11/13/18                        Page 9 of 21

                                                             29                                                                31


1       A.       I don't recall if I aired it or just went        1       Q.       All right. And did you expect dispatch to
2    en route just to stay off the radio.                         2    let other officers know that that is where you were?
3       Q.       Okay. Is there some requirement that you         3       A.       I expected them to know where I was.
4    are to let dispatch know if you are en route to a            4       Q.       So they were all on the same radio
5    call?                                                        5    frequencies you are?
6       A.       Not that I am aware of, no.                      6       A.       Yes.
7       Q.       Okay. Did you communicate with any               7       Q.       At that time when you are en route to the
8    officer at the scene that you were en route?                 8    Devos Street incident, did you know whether there
9       A.       At the scene, no, I do not believe so.           9    was an officer in charge of the scene yet?
10      Q.       Okay. If you had called in your location         10      A.       No.
11   and that you were en route, how would that call have         11      Q.       What did you know about what was going on
12   sounded? What would you have said?                           12   at the scene at that point?
13      A.       My recollection, I believe I heard               13      A.       That officers were responding to the front
14   officers dispatched, and based on the officers that          14   of the scene, and I was just focused on my mission
15   were dispatched, I knew that we would have to get            15   of getting eyes on the back of the house.
16   people to the back of the house, and so I notified           16      Q.       What was -- why did you want to get eyes
17   dispatch that I would be responding to the west side         17   on the back of the house?
18   of the residence.                                            18      A.       For containment purposes.
19      Q.       Did you know what street was on the west         19      Q.       Who were you containing?
20   side of the residence?                                       20      A.       The concern for Mr. Babb inside the
21      A.       Once I looked at my map, I found out that        21   residence.
22   it was East Irwin.                                           22      Q.       Were you familiar with that residence
23      Q.       Okay. So I have some dispatch records            23   before you dispatched there?
24   here. What is the code for you're en route                   24      A.       No.
25   somewhere? Is there a code?                                  25      Q.       Did you know Mr. Babb before you

                                                             30                                                                32


1       A.       En route, I can say Code 3 or Code 2 or          1    dispatched there?
2    Code 1.                                                      2       A.       Not at all.
3       Q.       What do those codes mean?                        3       Q.       Did you drive in front of Mr. Babb's home
4       A.       Code 1 is normal driving, Code 2 is using        4    prior to going to the Irwin Street address?
5    your lights and/or sirens to kind of expedite, and           5       A.       No.
6    then Code 3 is lights and sirens.                            6       Q.       And you chose the Irwin Street address
7       Q.       Do you remember if you called a code for         7    when you looked up your map program on your onboard
8    your --                                                      8    computer?
9       A.       I believe it was Code 3.                         9       A.       Yes.
10      Q.       Code 3. And did you run your sirens and          10      Q.       Okay. And did you know whether there were
11   lights the entire time?                                      11   other officers going anywhere else besides the
12      A.       In this case, I don't believe I would            12   actual address?
13   have, because you try to make it quiet when you get          13      A.       I do not know if anybody -- I did not hear
14   close to the scene.                                          14   anybody going anywhere else besides the front of the
15      Q.       Okay. When you said that you called in           15   residence.
16   that you were going to go to the Irving Street               16      Q.       Could you take a look at Exhibit 2. It is
17   location --                                                  17   the picture that looks like Google Maps, but it may
18      A.       Irwin.                                           18   be something else. Could you, with my pen, if it is
19      Q.       -- Irwin, sorry -- did someone send you          19   on this picture, show me where you posted.
20   there or did you just decide that that would be a            20      A.       Originally on East Irwin right here, and
21   place for you to go?                                         21   then I went down the driveway to about here.
22      A.       I decided it would be the place to go.           22      Q.       So you put an X. Would you put your
23      Q.       Who did you communicate that with?               23   initials by the X. So your first position is sort
24   Dispatch?                                                    24   of off the picture a bit. Could you put a No. 1
25      A.       Yes.                                             25   there. Is that where you parked your vehicle?


                                                      ccreporting.com
                                                                                                                 Exhibit 11
                                                                                                               Page 9 of 21
      Case 6:17-cv-00424-MC                     Document
                                                    David44-11
                                                          Clark Filed 11/13/18                    Page 10 of 21

                                                           33                                                              35


1       A.      Yes.                                            1    you said, or did I misunderstand you?
2       Q.      And when you got out of your vehicle --         2       A.     About a year -- these cameras went in
3    let's look at what you are wearing. Were you               3    months ago. They are relatively new to us.
4    wearing this exact uniform that day?                       4       Q.     At the time of this incident, did any
5       A.      No. I did not have the exterior carrier         5    officer have a personal camera?
6    at the time.                                               6       A.     Not that I am aware of, no.
7       Q.      What is the exterior carrier?                   7       Q.     But most of your vehicles had cameras,
8       A.      This vest right here.                           8    videos onboard?
9       Q.      Okay. What -- did you have something            9       A.     Correct. We have a mounted camera that
10   underneath your uniform, some protective gear?             10   shows the front of the vehicle and then a camera
11      A.      Yes.                                            11   that captures the back seat of the car.
12      Q.      Do you have protective gear under your          12      Q.     Earlier when you -- we were speaking, you
13   uniform and that exterior vest now?                        13   said you put a disc in. Is that how your video for
14      A.      No. Just my exterior vest right now.            14   your shift was captured?
15      Q.      What -- is that a new part of the uniform?      15      A.     Yes.
16      A.      Yes.                                            16      Q.     What do you do with those discs -- what at
17      Q.      When did those go into effect?                  17   the time did you do with those discs at the end of
18      A.      Approximately a year ago.                       18   shift?
19      Q.      Okay. At the time of this incident, what        19      A.     We plug them in and download them.
20   did your uniform look like?                                20      Q.     Where did you plug them in?
21      A.      The things that -- items that are on my         21      A.     At headquarters.
22   carrier right now were on my belt and -- except for        22      Q.     Is there a designated computer to do that
23   the body camera, and I just had the uniform shirt on       23   with?
24   top with my metal badge and then the shoulder              24      A.     Any computer that has the hardware to do
25   patches.                                                   25   that.

                                                           34                                                              36


1       Q.      Where did the radio go?                         1       Q.     Okay. Did you have to save it into a
2       A.      Radio on my belt.                               2    particular kind of file?
3       Q.      Okay. And where did the mic go?                 3       A.     No. It automatically -- we go into COBAN,
4       A.      I am trying to remember how I used to wear      4    which is the program that runs it, and press on
5    it. I believe I had it up over my shoulder and then        5    upload, and it uploads it.
6    hooking on the front.                                      6       Q.     Do you have to type in any kind of
7       Q.      Okay. You have a TASER?                         7    identifier for you?
8       A.      Yes.                                            8       A.     My initials and CEPDDXC.
9       Q.      When did you get certified with the TASER?      9       Q.     Okay. So the videos are saved by your
10      A.      With this department, I believe shortly         10   initials, then, you think?
11   after I got here, so around 2009, 2010.                    11      A.     Yes. That is how you look them up.
12      Q.      You had your sidearm on that day?               12      Q.     Okay. So if we look at that document --
13      A.      Yes.                                            13                MR. MATTHEWS: 5.
14      Q.      Same one?                                       14   BY MS. BURROWS:
15      A.      No. It was prior to our transition to           15      Q.     -- Exhibit 5 and it says under Officer
16   Glocks. I believe we had Sig Sauer at that time.           16   Clark, which is page 508 and 509, CEPDDXC. Is
17      Q.      Why did you go from Sig Sauer?                  17   that --
18      A.      The contract ran out, and they chose to go      18      A.     Yes.
19   with these.                                                19      Q.     Do you know what each of those letters
20      Q.      Okay. Did you have a backup weapon?             20   stand for?
21      A.      No.                                             21      A.     City of Eugene Police Department. And
22      Q.      So -- and you didn't have the cameras at        22   then it is our three initials. I am David Clark.
23   the time. Is that fair?                                    23   At that time or just before that time, when I first
24      A.      Correct.                                        24   started here -- my middle initial is F., Frank.
25      Q.      Those cameras went in about a year ago,         25   There was another person that had the middle F.,


                                                    ccreporting.com
                                                                                                             Exhibit 11
                                                                                                          Page 10 of 21
      Case 6:17-cv-00424-MC                    Document
                                                   David44-11
                                                         Clark Filed 11/13/18                    Page 11 of 21

                                                            37                                                              39


1    Frank, so I defaulted to an X.                              1    photograph. From your X1 position, were you
2       Q.      Okay. Thank you. That is very helpful.           2    listening to the radio or the dispatch during the
3               And each day that you upload your video          3    time that you are at that location?
4    discs, is it also dated the day that you --                 4       A.    Yes.
5       A.      Yes.                                             5       Q.    There was something in the report that
6       Q.      -- upload it?                                    6    said that your -- the feed, the microphone feed was
7               Okay. And if you need to retrieve those          7    unintelligible --
8    videos later like for court or something, can you do        8       A.    Yes.
9    that?                                                       9       Q.    -- when you walked away from the vehicle.
10      A.      Just our own, yes.                               10      A.    That's correct.
11      Q.      Just your own?                                   11      Q.    Do you know how that works?
12      A.      Yes.                                             12      A.    They are so finicky and they have a little
13      Q.      You can't get anyone else's?                     13   wire that comes off and you have to communicate with
14      A.      Only supervisors.                                14   a base antenna in the car, and a lot of times it --
15      Q.      And supervisor being sergeant and above?         15   distance is its enemy, and it will just stop giving
16      A.      Correct.                                         16   good feedback as soon as you get without good --
17      Q.      Okay. Now, with your videos on your vest         17   just outside of a certain distance, which --
18   right now, how are those recorded and preserved?            18      Q.    Is that the radio you have got on your
19      A.      They have a built-in hard drive, and the         19   vest? Is that the one --
20   beginning of our shift, we pull them out of a --            20      A.    No. At the time we had a little teeny box
21   there is a big bank of hardware things --                   21   like a pack of cigarettes that had a -- that was our
22      Q.      Yeah.                                            22   portable microphone. It has a little teeny antenna
23      A.      -- that we plug them into upside down like       23   on it, and it would automatically activate when we'd
24   this and have our name on it. We plug it in and it          24   turn on our lights and sirens, but it is strictly
25   charges it as well as downloads it at the end of our        25   audio. And then as we are walking, the little

                                                            38                                                              40


1    day. And in the morning we take it out, put it on           1    antenna that is on our portable microphone is
2    our person, and turn it on, and then activate it as         2    communicating with the antenna that is in our base
3    needed.                                                     3    car where the hard drive is.
4       Q.      Okay. So it is not on all of the time?           4             And so once you get a certain distance,
5       A.      No.                                              5    kind of like walkie-talkies, it doesn't work very
6       Q.      How long is the battery on those?                6    well at all, and so as soon as I left my vehicle and
7       A.      Rarely -- just over a shift, I found out.        7    went a little further up and in different places, it
8       Q.      Okay. So I know this is a little bit             8    will cut in and out.
9    outside of the case, but when you plug your camera          9       Q.    Were you still able to communicate with
10   in, is your hard drive already coded with your name         10   other officers?
11   and --                                                      11      A.    Yes, through my main radio.
12      A.      Yes.                                             12      Q.    So that is a different system?
13      Q.      -- identifier?                                   13      A.    Yes. The little box was strictly a
14      A.      It uploads it under my name.                     14   microphone talking to my hard drive, and then this
15      Q.      So it just automatically uploads it as           15   is the radio that I talk to dispatch and other
16   your video?                                                 16   officers with.
17      A.      Yes.                                             17      Q.    So from the first position on Exhibit 2,
18      Q.      Again, can you access those videos at some       18   you said you walked up a driveway, and you drew a
19   point?                                                      19   line that showed roughly your path. Could you,
20      A.      Yes.                                             20   during that whole time, hear what was going on on
21      Q.      Can anyone else?                                 21   the radio?
22      A.      I am not aware if they can or not.               22      A.    Yes.
23      Q.      All right. Thank you. That has been very         23      Q.    Could you hear things evolving?
24   helpful.                                                    24      A.    Yes.
25              So back to Exhibit 2, which is the               25      Q.    Could you tell me how things were


                                                     ccreporting.com
                                                                                                           Exhibit 11
                                                                                                        Page 11 of 21
      Case 6:17-cv-00424-MC                   Document
                                                  David44-11
                                                        Clark Filed 11/13/18                       Page 12 of 21

                                                            41                                                                43


1    evolving? And I just want to focus on the time from         1    that neighbor house?
2    No. 1 position to your No. 2 position there.                2          A.    I believe about 6 feet.
3       A.      I don't remember like what was said over         3          Q.    Now, the -- from X1 position to X2
4    the radio between those two positions. I remember           4    position, how big a distance -- how long a distance
5    when I first got out of my car I was by myself, and         5    is that?
6    I requested that someone cover me so that I am not          6          A.    30 yards, long driveway.
7    by myself on the back side.                                 7          Q.    And on this picture it looks like there is
8               There was a fence that came up along this        8    some foliage here and some bare ground here.
9    house right here, and there was a telephone pole in         9          A.    Yes.
10   between the fence and the house. So I had my long           10         Q.    Could you describe that particular lot to
11   rifle right next to that telephone pole up for              11   me?
12   cover, and I was just keeping an eye from a distance        12         A.    This is a little foliage island, this is
13   towards the back of the house until a cover officer         13   the house, and this is their garage.
14   arrived.                                                    14         Q.    Did you speak to the neighbors -- I guess
15              Once Officer Warden arrived, then I had a        15   it is on the left side of your position 1?
16   cover officer with me, and the two of us walked down        16         A.    I don't believe anybody was home at the
17   the driveway to where the X is.                             17   time.
18      Q.      Okay. So you said that you -- this house,        18         Q.    Do you remember any of the address numbers
19   that is the one you pointed to and I am using my pen        19   of these houses sitting here today?
20   to indicate it right now.                                   20         A.    Not right now, no.
21      A.      Yes.                                             21         Q.    Okay. That is fair.
22      Q.      There is a fence along here. Is there            22               Could you, from your X2 position, see into
23   also a fence on -- I don't know what direction we           23   the back of the Babb home?
24   are looking at now.                                         24         A.    I could see -- I could see top of windows,
25      A.      Yes. There is fence along the whole              25   and I believe a little side door on the side right

                                                            42                                                                44


1    perimeter of the back side right here.                      1    here.
2       Q.      So I have been in the Devos Street house,        2          Q.    And the Babb home is a two-story home. Is
3    and the lot that you pointed to is a gigantic lot,          3    that correct?
4    is it not?                                                  4          A.    Correct.
5       A.      Yes.                                             5          Q.    Did you ever -- during the time you were
6       Q.      And there is a house that sits just off          6    posted there at X2 position, could you see anyone in
7    the picture. Is that correct?                               7    those windows?
8       A.      Yes.                                             8          A.    No. The reflection was -- it was solid
9       Q.      So can you write on here -- what should we       9    black, so I could not see in.
10   call that? Neighbor house.                                  10         Q.    Okay. How close to the back fence line of
11      A.      Okay.                                            11   the neighbor house, as we have called it, into the
12      Q.      How about writing that? Is it dying on           12   Babb yard could you get from the X -- from this
13   you?                                                        13   position?
14      A.      No. It is good.                                  14         A.    If I wanted to, I could crawl -- go along
15      Q.      Have you ever contacted the neighbor who         15   the -- the house here and actually go into that
16   lives at that lot?                                          16   yard.
17      A.      Yes.                                             17         Q.    Uh-huh.
18      Q.      What is his name? Do you remember?               18         A.    But at that time, from what I recall,
19      A.      I do not recall his name.                        19   there was a car parked right here, and so we were
20      Q.      Tell me when you contacted that neighbor.        20   using that as cover, because that way we could still
21      A.      When I pulled up here, there was people          21   see these windows as best we could. So we were
22   and children playing in this backyard.                      22   right -- hunched down behind that car.
23      Q.      Did they know what was going on here?            23         Q.    Okay. I don't have any pictures from the
24      A.      No. I just asked them to go inside.              24   angle where you were at X2. Could you see any
25      Q.      Now, how tall is the fence that surrounds        25   officers in the front of the Babb home?


                                                    ccreporting.com
                                                                                                                Exhibit 11
                                                                                                             Page 12 of 21
      Case 6:17-cv-00424-MC                    Document
                                                   David44-11
                                                         Clark Filed 11/13/18                       Page 13 of 21

                                                            45                                                                47


1       A.      I could not see anybody.                         1       A.       Yes.
2       Q.      Okay. Could you hear any officers in the         2       Q.       So any shot you took or would have had to
3    front of the Babb home?                                     3    have taken, you would have had to have been mindful
4       A.      Only the ones that were yelling and              4    of those officers on the other side?
5    talking on the loud speaker eventually.                     5       A.       That's correct, unless it was the second
6       Q.      Okay. You said that another officer              6    story.
7    joined you. Was that Officer Warden?                        7       Q.       Okay. Are you a member of any specialty
8       A.      Yes.                                             8    team with Eugene Police Department?
9       Q.      And you also said that you drew your long        9       A.       Not for munitions or anything of that
10   rifle out of the vehicle before you posted at X2.           10   sort, no.
11   Is that correct?                                            11      Q.       Use of force trainer?
12      A.      Yes.                                             12      A.       No.
13      Q.      Why did you do that?                             13      Q.       FTO? Anything like that.
14      A.      From what I recall, it was said that he          14      A.       I was not an FTO at the time.
15   had other firearms, and he had -- he had shot, and          15      Q.       You are now?
16   so I wanted to give myself instead of -- an                 16      A.       Yes.
17   advantage of being able to, if I had to respond in          17      Q.       Okay. Anything -- were you ever on SWAT?
18   any way, have a better firearm to respond from              18      A.       No.
19   further away. Handguns are meant more for close             19      Q.       In Vermont?
20   borders, and so any time that we have a reported            20      A.       No.
21   armed person, ideally we use our long rifle, which          21      Q.       Any kind of reconstruction team or
22   is much more accurate from -- create distance as we         22   specialty investigative team?
23   can.                                                        23      A.       No.
24      Q.      Your Sig Sauer at the time, was it a             24      Q.       Okay. Was -- so you said that Officer
25   9-millimeter or a .45?                                      25   Warden is -- was on the SWAT team at the time, and

                                                            46                                                                48


1       A.      .45.                                             1    he had a different kind of rifle with him. Do you
2       Q.      And the long rifle you had, was it an            2    know what kind he had?
3    AR-15?                                                      3       A.       I don't.
4       A.      Yes.                                             4       Q.       All right. Do you know where Officer
5       Q.      And you also said that you had the               5    Warden posted up when you were at the X2 position?
6    shotgun?                                                    6       A.       He came to meet me, and we were both there
7       A.      The 40-millimeter. It is a -- larger             7    together behind the car.
8    rounds you see for a grenade launcher looking thing.        8       Q.       And this is a really unfair lawyer
9       Q.      Yeah. I had a client who got shot by one,        9    question.
10   and it is a pretty intense weapon.                          10               So you posted behind this car. What can
11              So do you know how Officer Warden was            11   you see? What angle do you have?
12   armed when he arrived?                                      12      A.       Mostly the second story.
13      A.      I don't believe offhand. He usually              13      Q.       Okay. Were you aware of where all of the
14   carries a different kind of rifle since he is on            14   civilians were at the time you were at X2?
15   SWAT.                                                       15                     MR. MATTHEWS: Objection. Vague as to
16      Q.      Do you know what kind of rifle he had?           16   all of the civilians.
17      A.      I don't. Fancy.                                  17                     MS. BURROWS: That is a fair
18      Q.      Did anyone give you directions? And I am         18   objection. Let me back up.
19   thinking of Sergeant McAlpine or some other command         19   BY MS. BURROWS:
20   officer. Did anyone give you any directions to              20      Q.       You said there were civilians in the
21   where you should post or what weapon or what you            21   backyard, and you asked them to go inside. Is that
22   should be doing, looking for?                               22   correct?
23      A.      No.                                              23      A.       Yes.
24      Q.      Okay. Did you know that there were other         24      Q.       Were you aware of any other civilians
25   officers on the other side of Mr. Babb's house?             25   around your position?


                                                     ccreporting.com
                                                                                                                Exhibit 11
                                                                                                             Page 13 of 21
      Case 6:17-cv-00424-MC                  Document
                                                 David44-11
                                                       Clark Filed 11/13/18                      Page 14 of 21

                                                            49                                                              51


1       A.      There was a crowd gathering eventually           1       Q.    Okay. Because nobody knew who fired that
2    here where I am making a circle.                            2    round. Correct?
3       Q.      I know which video is yours now, because I       3       A.    That's correct.
4    saw them gathering.                                         4       Q.    And you were trying --
5               Were they gathering as the events were           5       A.    Initially.
6    taking place?                                               6       Q.    Okay. I have read that there were some
7       A.      Yes.                                             7    officers on rooftops. Did you see any officer on
8       Q.      And did the crowd get biggest when the           8    any rooftops from your X1 or X2 position?
9    shot rang out or just before?                               9       A.    No.
10      A.      I don't know. My attention was over here.        10      Q.    Did you hear any information on the radio
11      Q.      Right. How -- were you concerned that            11   about officers who had posted on rooftops?
12   those civilians might be in danger from any shooting        12      A.    Not that I recall, no.
13   from the Babb house?                                        13      Q.    If I asked you today if you knew which
14      A.      Yes.                                             14   officers posted on rooftops, would you be able to
15      Q.      Did either you or Officer Warden make any        15   answer that question?
16   attempt to clear those civilians out of the street?         16      A.    A sniper officer. I don't recall which
17      A.      I yelled to them to go inside their              17   one, specifically which name.
18   residence.                                                  18      Q.    Were you aware that there was someone in a
19      Q.      Did they do that?                                19   sniper position?
20      A.      No.                                              20      A.    Not at the time, no.
21      Q.      Okay. Did you radio to anyone that you           21      Q.    Did you later learn that someone was in a
22   needed some help with the civilians and security            22   sniper position?
23   back here?                                                  23      A.    I don't recall.
24      A.      Not that I recall, no.                           24      Q.    Okay. All right. Now, at some point the
25      Q.      Do you know whether Officer Warden did?          25   BearCat was brought in. Do you know where the

                                                            50                                                              52


1       A.      Not that I recall, no.                           1    BearCat went?
2       Q.      How long were you in this X2 position?           2       A.    Just after I moved around front and
3       A.      Until I -- until after the scene had             3    actually saw everything. I didn't see this until
4    stabilized.                                                 4    everything had stopped.
5       Q.      Did you hear the shot ring out that we           5       Q.    Okay. From your X2 position, could you
6    eventually --                                               6    see the BearCat --
7       A.      Yes.                                             7       A.    No.
8       Q.      Okay. Prior to -- I don't know exactly           8       Q.    -- come down the road?
9    how long the dispatch records say you were there,           9             No?
10   but the video is about two, two and a half hours on         10      A.    No.
11   your rig. Do you know how long you were at the X2           11      Q.    Okay. Did you hear anything over the
12   position today?                                             12   radio about the BearCat arriving or being sent for?
13      A.      I would guess and say 45 minutes. It             13      A.    Probably, but I don't recall what the
14   would be a guess based on the -- if it is a two-hour        14   specifics were.
15   video from when it showed me going around to the            15      Q.    Okay. All right. Now, there is some
16   front of the building and then kind of moving around        16   crazy information about the therapist of Mr. Babb
17   in my perimeter spots.                                      17   being on the phone with him during a large portion
18      Q.      Okay. So in that period of time that you         18   of this incident. Do you remember receiving
19   were at the X2, however long that was, could you            19   information about the therapist being on the phone
20   tell me what you heard on the radio as the situation        20   with Mr. Babb?
21   evolved?                                                    21      A.    From what I can recall, I remember her --
22      A.      I heard on the radio just updates as far         22   being told that she was on the phone and then she
23   as observations of officers in the front of the             23   had lost contact and then she wasn't able to regain
24   building and what they saw and heard and -- up until        24   that contact with him.
25   the gunshot and then the roll call that happened.           25      Q.    Do you know who she was on the phone with?


                                                  ccreporting.com
                                                                                                           Exhibit 11
                                                                                                        Page 14 of 21
      Case 6:17-cv-00424-MC                    Document
                                                   David44-11
                                                         Clark Filed 11/13/18                       Page 15 of 21

                                                             53                                                                55


1    Do you have any information about that?                      1    with any of the officers in the front.
2       A.       I assume it was Mr. Babb.                        2       Q.       So other than the neighbors here in the
3       Q.       I mean -- that was a bad question. Let me        3    neighbor house we have identified, the folks
4    back up a couple steps.                                      4    gathering on the street behind you, could you see
5                So the therapist called someone. Do you          5    any other civilians from post -- your position 2?
6    know whether it was dispatch?                                6       A.       No.
7       A.       Dispatch. It would be dispatch.                  7       Q.       Okay. Did you learn -- from your
8       Q.       Were you able to hear any portion of the         8    position 2 until the shot was fired, did you learn
9    conversation between Ms. Higgins, the therapist, and         9    anything more about Mr. Babb through the dispatch or
10   dispatch?                                                    10   your other officers?
11      A.       No.                                              11      A.       Not that I recall besides the initial
12      Q.       Were you able to hear any portions of the        12   information.
13   conversation between the therapist and any officers          13      Q.       Did you learn at any point that he was a
14   at the scene?                                                14   war veteran?
15      A.       No.                                              15      A.       Yes.
16      Q.       How about between the therapist and              16      Q.       Do you remember when you obtained that
17   Mr. Babb?                                                    17   information?
18      A.       No.                                              18      A.       I believe I heard that prior, as we were
19      Q.       So all you knew is that there was some           19   dispatched, as the initial information was let out.
20   kind of conversation, but you didn't know anything           20      Q.       Did you learn anything about his mental
21   more than that basic fact?                                   21   health or his medical problems?
22      A.       That's correct.                                  22      A.       Medical, no. Mental health, just
23      Q.       Okay. Could you hear Mr. Babb yelling            23   assumptions from him being a combat war vet and
24   inside the house?                                            24   talking to that counselor.
25      A.       Yes.                                             25      Q.       Okay. Did anyone -- did you receive any

                                                             54                                                                56


1       Q.       Could you tell me what you heard him yell?       1    information from anyone while you are posted here
2       A.       From my recollection, "Fuck you," things         2    that Mr. Babb had been -- suffered some neurologic
3    like "Fuck you," "Go away," and "I didn't do                 3    damage?
4    anything wrong."                                             4       A.       I seem to recall there may have been a --
5       Q.       Okay. Did he make any -- did he yell out         5    some talk of that, but I don't remember how I
6    the back windows of the house in your direction?             6    received the information.
7       A.       I never saw him or heard him yelling from        7       Q.       Okay. Anybody -- any information while
8    the back of the house.                                       8    you are on scene on that day that Mr. Babb had PTSD
9       Q.       Did you ever see any officer approach the        9    or other mental health issues?
10   back of Mr. Babb's house at any time?                        10      A.       It may have been all associated with the
11      A.       Officer Warden, after the incident had           11   dissemination of information that we received.
12   stopped.                                                     12      Q.       Do you remember who may have disseminated
13      Q.       What did he -- what did you see Warden do?       13   that information to you?
14      A.       I helped him over a back fence.                  14      A.       All my information would come from
15      Q.       And where did he go?                             15   dispatch.
16      A.       Somewhere in the yard. I did not follow          16      Q.       So I have never been a police officer. I
17   him.                                                         17   have never been on a scene like this. You are out
18      Q.       Did you see him go inside the house?             18   there. It is a very tense situation. And from your
19      A.       I did not see him. I just helped him over        19   position, you may not know exactly what is going on
20   the fence.                                                   20   in the front of the house. So tell me how
21      Q.       Okay. And that was after the shot?               21   information is getting to you, all information. Is
22      A.       Yes.                                             22   it all through dispatch or is some of it from other
23      Q.       Why did he go in there?                          23   officers?
24      A.       I think he was going up front in case they       24      A.       I am strictly hearing whatever is being
25   needed more people to clear the residence or help            25   talked over the radio.


                                                    ccreporting.com
                                                                                                              Exhibit 11
                                                                                                           Page 15 of 21
      Case 6:17-cv-00424-MC                   Document
                                                  David44-11
                                                        Clark Filed 11/13/18                      Page 16 of 21

                                                           57                                                                59


1       Q.    And that would include other officers?            1    recall them seeing him open the door and then close
2       A.    Yes.                                              2    it maybe at one point and then yelling at them, but
3       Q.    Okay. Was there a lot of information              3    not offhand that I can make any quotes or anything.
4    being exchanged from other officers on the radio?          4       Q.       Okay. Were you ever asking on the radio,
5       A.    There was conversations, but I don't know         5    "What is going on? Let us know." I mean, you are
6    with "a lot." They would talk about their movement         6    in the back.
7    or their observations, but a lot is relative to the        7       A.       Correct.
8    chaotic scene.                                             8       Q.       So how are you finding out what you need
9       Q.    Right. Okay.                                      9    to know, whether you need to move up or go around or
10            At some point were you aware that Sergeant        10   what you need to do?
11   McAlpine was on scene? Am I saying that right?             11      A.       I am not moving anywhere until I am told
12      A.    McAlpine.                                         12   to do so or I have information that he is fleeing
13      Q.    McAlpine?                                         13   out the back coming my way or anything. I am just
14      A.    Yes.                                              14   letting them do their thing, and I just keep an eye
15      Q.    About how long after you had posted at X2         15   on my area and that is it.
16   was Sergeant McAlpine on scene?                            16      Q.       Did anyone give you a physical description
17      A.    I have no idea.                                   17   of Mr. Babb?
18      Q.    Was it after you arrived there?                   18      A.       Not that I recall, no.
19      A.    I couldn't tell you if he was -- it was           19      Q.       So you -- if someone had come back where
20   all close in proximity.                                    20   you were, how would you know it was Mr. Babb?
21      Q.    Okay. Did a lieutenant arrive at some             21      A.       I believe the only information that we had
22   point?                                                     22   of people in the house was Mr. Babb and possibly his
23      A.    I am sure many of them did.                       23   roommate.
24      Q.    Do you remember a lieutenant arriving on          24      Q.       Was there a point in time in this incident
25   board and hearing them on the radio?                       25   that the roommate, Mr. Antonini, was -- left the

                                                           58                                                                60


1       A.    I don't recall hearing them on the air,           1    house?
2    but I believe Lieutenant Reynolds was one of the           2       A.       Yes.
3    lieutenants that was on the scene.                         3       Q.       About how far into your position here was
4       Q.    Okay. So you heard Mr. Babb yelling,              4    Mr. Antonini removed from the house or left the
5    "Fuck you, I didn't do anything wrong, go away."           5    house?
6    Did you hear any officers yelling at him or                6       A.       I couldn't tell you exactly.
7    communicating with him?                                    7       Q.       Had you been at X2 when Mr. Antonini left?
8       A.    I heard the BearCat talking to him.               8       A.       I believe so, yes.
9       Q.    How did you know it was the BearCat?              9       Q.       How did you learn that Mr. Antonini left
10      A.    It is a very obvious PA sound voice.              10   the house?
11      Q.    Were there other devices there that you           11      A.       I would have heard it over the radio.
12   could hear people talking on to Mr. Babb?                  12      Q.       There is information that Mr. Antonini
13      A.    No.                                               13   spoke with some of the officers in front of the Babb
14      Q.    Just the -- just the BearCat?                     14   home. Were you given any information about what
15      A.    Just the PA, yes.                                 15   Mr. Antonini was telling them?
16      Q.    Do you recognize the voice of the officer         16      A.       They would have aired that over the radio
17   using the PA on the BearCat?                               17   as far as if he had any insight into Mr. Babb's
18      A.    I don't recall now.                               18   condition, or if there was anybody else in the house
19      Q.    Do you remember what was said over the            19   and things of that sort, they would have aired that
20   BearCat PA?                                                20   through their interviews.
21      A.    I don't recall now, no.                           21      Q.       As we know now, there apparently were
22      Q.    Could you hear on the radio other officers        22   conversations and Mr. Antonini told officers -- I
23   saying anything about what they observed Mr. Babb          23   believe Sergeant Vinje, maybe Officer Pieske, and
24   doing or saying?                                           24   Grose and maybe Officer Stutesman -- that Mr. Babb
25      A.    Not saying. I recall -- I want to say I           25   had a lot of weapons and that he was very agitated


                                                   ccreporting.com
                                                                                                             Exhibit 11
                                                                                                          Page 16 of 21
      Case 6:17-cv-00424-MC                   Document
                                                  David44-11
                                                        Clark Filed 11/13/18                    Page 17 of 21

                                                           61                                                               63


1    and that Mr. Antonini had never seen him this bad.         1    but not force an issue.
2    Do you remember receiving any of that type of              2               When there is a case where there is
3    information over the radio?                                3    neighbors or outside people, safety is an issue,
4       A.    Not specifically over the radio. I                4    then usually it has been my experience that we will
5    imagine it would have been aired, but between              5    stay on scene and try to act as the first line of
6    preparing for today and my recollection of what was        6    protection for all of the local area residents.
7    said over the radio that day, I don't know when            7       Q.      So I understand that experience and
8    exactly that information came out.                         8    judgment and training go into making a lot of those
9       Q.    But sitting here today, you do know that          9    decisions on scene. When you say that when someone
10   some of that information was given to you. You just        10   is only a threat to themselves, does -- what are the
11   don't know when?                                           11   hallmarks of that situation?
12      A.    Yes.                                              12      A.      If I can use an example --
13      Q.    Okay. Did you -- were you privy to any            13      Q.      Sure.
14   radio traffic where officers were discussing whether       14      A.      We go into a house. I am contacting you,
15   to retreat?                                                15   who has a knife and locked himself in the bathroom.
16      A.    I don't recall that at all.                       16   There is nobody else in the house. You do not want
17      Q.    Were you privy to any communications              17   to answer the door. You don't want anything to do
18   whether anyone was prepared to go into the house and       18   with us.
19   forcibly remove Mr. Babb?                                  19              In that case, you are only a threat to
20      A.    I don't recall them mentioning that.              20   yourself. We are not going to go and force an issue
21      Q.    What was the plan? When you are at X2,            21   of going into that house to try to save you if that
22   did anyone tell you, well, here is what we are going       22   means putting us at risk and forcing the escalation
23   to do? We are going to try certain things and then         23   of the situation.
24   we are going to go to this stage? What was the plan        24      Q.      Okay.
25   as far as you know?                                        25      A.      We will just either walk away, try to make

                                                           62                                                               64


1       A.    That is something that is not always              1    phone contact until another person who does not have
2    discussed on the radio. That is something that they        2    a choice in the matter is at risk.
3    are conversing about in the front, so I am just            3       Q.      Does the presence of weapons in such a
4    waiting for them to air anything that would be             4    situation change your evaluation of the risk?
5    relevant to me in my role of any plan.                     5       A.      Yes.
6       Q.    So have you been involved in any other            6                  MR. MATTHEWS: Objection. Vague as to
7    kinds of situations where there was a barricaded           7    weapons. He just described a weapon, which was a
8    individual?                                                8    knife.
9       A.    Yes.                                              9    BY MS. BURROWS:
10      Q.    How many times have you been involved in          10      Q.      Guns.
11   that kind of situation?                                    11      A.      Yes.
12      A.    I would say several.                              12      Q.      So if someone is barricaded in a house and
13      Q.    Okay. And is there usually a strategic            13   they have guns, do you approach that situation
14   plan developed prior to taking any big action?             14   differently than someone in the example that you
15      A.    There is always steps that are taken, yes.        15   gave me with the knife?
16      Q.    Could you -- in your experience in those          16      A.      Yes.
17   other barricaded individual situations, what are the       17      Q.      And how do you approach that situation?
18   steps that are normally gone through?                      18      A.      We would have a larger setback.
19      A.    It is transforming as time goes on.               19      Q.      What do you mean by setback?
20      Q.    I get that part.                                  20      A.      Instead of standing at the front door and
21      A.    Usually if a person is only a threat to           21   knocking, we would try to call inside and try to
22   themself and not to anybody outside of the house,          22   make contact from a further distance.
23   and they are home alone, then we do not force an           23      Q.      So in a situation with a suspect with a
24   issue. We -- they are only a danger to themself,           24   gun who is barricaded, is part of the plan to remove
25   and we try to keep verbal communication with them          25   the neighbors who are around and in immediate


                                                 ccreporting.com
                                                                                                             Exhibit 11
                                                                                                          Page 17 of 21
      Case 6:17-cv-00424-MC                      Document
                                                     David44-11
                                                           Clark Filed 11/13/18                    Page 18 of 21

                                                            65                                                              67


1    danger?                                                     1       A.     I don't recall if it was by phone or he
2       A.       Or at least shelter in place.                   2    was the one on the PA.
3       Q.       What does that mean, shelter in place?          3       Q.     Okay. Do you know what kind of
4       A.       Have them go inside their house and stay        4    communication Officer Grose had with Mr. Babb, if
5    inside their house.                                         5    any?
6       Q.       Okay. And what was your understanding of        6       A.     Not -- just I would assume the normal
7    how the Eugene Police Department, the folks on the          7    crisis negotiation verbiage of we don't mean you any
8    ground on this day, how did they view this                  8    harm, please come out unarmed, those sort of things,
9    situation?                                                  9    but I can't quote right now, no.
10      A.       My understanding is that if it was just         10      Q.     Did you hear any of that kind of language?
11   him with a gun, that is just him with a gun. Once           11      A.     That kind of language, yes.
12   there was a shot fired, that changes, because it            12      Q.     How did you -- where was that?
13   shows an actual intent to use a weapon of some sort.        13      A.     Through the PA.
14   And so it changes it from just you inside your house        14      Q.     Okay. Do you know what Mr. Babb's
15   suicidal with a gun to you have already shot once.          15   response was to those?
16   We don't know where that shot went, and if that             16      A.     I believe it was a lot of the -- that we
17   affects, you know, your state of wanting to harm            17   were hearing him just yelling of, "Go away. I
18   yourself or possibly others by actually firing the          18   didn't do anything wrong. Fuck you." A lot of
19   gun. So we have a duty to protect the area around.          19   swears.
20      Q.       Okay. Now, I know that you told me              20      Q.     Okay. Now, at some point Mr. Babb was
21   earlier that some of your initial information was           21   shot. Do you recall hearing Officer Stutesman say
22   that Mr. Babb had fired a shot.                             22   anything just prior to the shot?
23      A.       Yes.                                            23      A.     Not that I recall, no.
24      Q.       Do you know when that shot occurred?            24      Q.     I am just about done with you. Hang on a
25      A.       No. Prior to our arrival.                       25   second.

                                                            66                                                              68


1       Q.       Was it that day or days preceding this          1              After the shot is fired, did you receive
2    incident?                                                   2    any -- any communications from anyone?
3       A.       My understanding was that day.                  3       A.     Me personally?
4       Q.       And do you know where you got that              4       Q.     Yeah.
5    information from?                                           5       A.     No. No one called out to me except for
6       A.       That was aired over the radio.                  6    the roll call that we did.
7       Q.       Okay. And that is all you know is that it       7       Q.     All right. Let's talk about that. That
8    came over the radio?                                        8    is kind of where I was going, but I was thinking
9       A.       Yes.                                            9    about something else.
10      Q.       Do you know if it was accurate?                 10             Did you know who fired the shot?
11      A.       Not without walking in the house, no.           11      A.     Not initially, no.
12      Q.       Okay. So during the time that the police        12      Q.     When you said a roll call was called, can
13   department is at Mr. Babb's home, did he ever once          13   you tell me what happened after the shot is fired,
14   fire anything -- any weapons towards any officer or         14   in the next few minutes after that?
15   civilian?                                                   15      A.     It was quiet, and then I don't remember if
16      A.       Not that I heard.                               16   it was my confusion or confusion on the radio as far
17      Q.       Now, during the time of this incident, I        17   as what the shot -- who fired the shot, but then I
18   have read that someone from the Eugene Police               18   believe Sergeant McAlpine said let's do a roll call
19   Department with expertise in hostage negotiation and        19   to find out -- make sure that everybody is
20   crisis management showed up. Do you know who that           20   responding back. And so that is what everyone --
21   person --                                                   21   they started calling out -- everyone started calling
22      A.       I believe that was Officer Grose.               22   out their designated --
23      Q.       And did you hear Officer Grose communicate      23      Q.     Did this position at X2 have a position
24   with Mr. Babb during the time that you were at the          24   number?
25   scene?                                                      25      A.     Position number? No.


                                                      ccreporting.com
                                                                                                            Exhibit 11
                                                                                                         Page 18 of 21
      Case 6:17-cv-00424-MC                  Document
                                                 David44-11
                                                       Clark Filed 11/13/18                      Page 19 of 21

                                                           69                                                               71


1       Q.     Sometimes in a situation different               1       A.      I don't remember how long that took or
2    officers will be assigned to different locations and       2    would have taken.
3    they will be given a position number.                      3       Q.      What did you do after you left X2?
4       A.     No.                                              4       A.      I helped Officer Warden over the fence,
5       Q.     Who knew you were here besides yourself          5    and then I drove around to the front of the
6    and Officer Warden?                                        6    residence and was asked to sit in my vehicle.
7       A.     Dispatch.                                        7               Should I just do a No. 3?
8       Q.     Did you assume that Officer McAlpine knew        8       Q.      Do an X3. Yes.
9    where you were, Sergeant --                                9       A.      Approximately up here. I don't remember
10      A.     Yes.                                             10   exactly where it was.
11      Q.     Okay. Now, when you say a roll call, was         11      Q.      Okay.
12   that just -- I am not exactly sure how that worked.        12      A.      And I stayed there on perimeter while the
13   Can you explain to me?                                     13   special teams and IDFIT and people came and arrived
14      A.     Usually they will say, "We will perform a        14   and supervisors, and then once that was calmer, I
15   roll call." Dispatch will have a list of all of the        15   moved down to approximately No. 4, where some of the
16   officers on scene. They will call out a number.            16   family members were.
17   3 Edward 59, that is me. I will say "Code 4."              17      Q.      Mr. Babb's family members?
18      Q.     Okay. Code 4 means?                              18      A.      Yes. His ex-wife, I believe, was there.
19      A.     It means I am okay.                              19      Q.      Did you contact any of those family
20      Q.     Okay. How many officers then called in           20   members?
21   Code 4?                                                    21      A.      Yes. I was asked to make contact with
22      A.     I don't recall.                                  22   them. I don't remember exactly what I was asked to
23      Q.     How long did it take to call roll call?          23   do for them, but I made contact with them. And at
24      A.     Probably a couple minutes.                       24   some point they said that they were going to go and
25      Q.     And at some point after roll call, did you       25   let his son know that he had died, and I offered --

                                                           70                                                               72


1    learn who fired the shot and what had happened?            1    I asked them if it would help at all if an officer
2       A.     Yes. I believe I heard Officer Stutesman         2    also went with them, not for safety purposes but
3    over the radio say, "He had a rifle" or something.         3    just a kind of showing of us also. And she said she
4    I don't remember what the quote was.                       4    thought it might, and so I went with her to her
5       Q.     So you learned it was -- Stutesman had           5    house.
6    shot Mr. Babb?                                             6       Q.      And did you speak to Connor Babb?
7       A.     Yes.                                             7       A.      I did not speak to him that I recall, no.
8       Q.     What -- after that shot, what did you do?        8    I was just there as -- if he approached me, I was
9       A.     I stayed there and then I heard them make        9    going to talk to him, but I just kind of wanted to
10   a plan to go up and make contact with Mr. Babb and         10   be there to kind of show support for him.
11   clear the residence.                                       11      Q.      How did he take the news of his father's
12      Q.     When you say they were going to make a           12   death?
13   plan, who was --                                           13      A.      From what I recall, he got very upset and
14      A.     Whoever was on the front of the house.           14   went to his room and closed the door.
15      Q.     Could you hear what was going on?                15      Q.      Did he start crying?
16      A.     No.                                              16      A.      From what I recall. I remember the mom
17      Q.     Did you hear the BearCat move?                   17   going and talking to him inside the room, but
18      A.     No.                                              18   nothing more than that.
19      Q.     Hear any crashing, banging?                      19      Q.      How long did you stay at the house?
20      A.     No.                                              20      A.      Probably 15 minutes.
21      Q.     How long did it take from the time that          21      Q.      Did you write any kind of report on
22   they said they were going to make their plan until         22   your --
23   you left your position at X2?                              23      A.      No.
24      A.     I don't remember a period of time.               24      Q.      -- on that? Okay.
25      Q.     Huh?                                             25              How long after the incident were you


                                                    ccreporting.com
                                                                                                           Exhibit 11
                                                                                                        Page 19 of 21
      Case 6:17-cv-00424-MC                    Document
                                                   David44-11
                                                         Clark Filed 11/13/18                          Page 20 of 21

                                                             73                                                                75


1    interviewed by officers?                                     1       Q.       I think I am just about done with you.
2       A.       I would have to look at the time stamp           2                This incident made the newspapers, made
3    of -- I don't know which day Detective Thompson              3    the television news, very high publicity at the
4    interviewed me.                                              4    time. Were you ever approached by any neighbors or
5       Q.       Okay.                                            5    citizens to ask about this incident?
6       A.       There is a time stamp at the top that says       6       A.       They always talk about it, but I don't get
7    April 6, but I am not sure if that is the day we             7    involved in it. I just say it was a very, very sad
8    spoke or not.                                                8    event and just leave it at that. My opinion steps
9       Q.       Okay. Was it close in time to the                9    aside in situations like this.
10   incident?                                                    10      Q.       Okay. So while you were sitting out in
11      A.       I believe so.                                    11   the X3 and 4 positions, were -- was there a crime
12      Q.       Have you spoken to Officer Warden --             12   scene perimeter created at the Babb house?
13                     MR. MATTHEWS: Michelle, you have           13      A.       Yes.
14   Exhibit 3?                                                   14      Q.       Did you ever go inside that crime scene
15                     MS. BURROWS: Yes.                          15   perimeter?
16                     MR. MATTHEWS: Where the narrative          16      A.       No.
17   starts, it says on March 30th, 2015, at                      17      Q.       So you never signed into the crime scene?
18   approximately 2130.                                          18      A.       That's correct.
19   BY MS. BURROWS:                                              19      Q.       Okay. And if you had gone inside the
20      Q.       So does that jive with your memory,              20   perimeter, you would have had to be logged in?
21   about --                                                     21      A.       Notify the person keeping the journal.
22      A.       Yes.                                             22      Q.       Did you take any evidence, secure any
23      Q.       -- a few hours after the incident?               23   evidence?
24      A.       Yes.                                             24      A.       Not that I recall, no --
25      Q.       All right. It was at the Eugene Police           25      Q.       Okay.

                                                             74                                                                76


1    Employees Association business office?                       1       A.       -- besides my hard drive.
2       A.       Correct.                                         2       Q.       From your --
3       Q.       And you had a representative there?              3       A.       ICV.
4       A.       Yes.                                             4       Q.       Okay. And normally, if there is a crime
5       Q.       Did you ask to have a representative?            5    scene that is investigated, there is a forensic team
6       A.       No.                                              6    that collects evidence. Is that correct?
7       Q.       They just showed up?                             7       A.       That's correct.
8       A.       They always show up.                             8       Q.       So this is going to sound like an odd
9       Q.       Okay. Did they take your picture or              9    couple questions, but at some point the City and the
10   anything?                                                    10   plaintiff, my clients, entered into a settlement
11      A.       Not my picture, no.                              11   mediation discussion and we provided a document to
12      Q.       Okay. So since the incident, have you            12   them. Have you been shown a copy of the document we
13   spoken with any of the officers who were at the              13   gave?
14   scene about the incident?                                    14      A.       No.
15      A.       No. Well, not -- you mean specifics?             15      Q.       Okay. I have no more questions, Officer
16   Not, you know, a major debrief or anything of that           16   Clark. Thank you so much for your time.
17   sort. Of course we talk about it.                            17                     MR. MATTHEWS: I have no questions.
18      Q.       Were you -- other than the interview that        18   We will read and sign.
19   is documented on Exhibit 3, were you interviewed as          19                     (The deposition was concluded at
20   part of the use of force review?                             20                      3:24 p.m.)
21      A.       No. I believe it was just my interview           21
22   with Detective Thompson.                                     22
23      Q.       All right. Have you ever been personally         23
24   involved in any use of force, deadly force?                  24
25      A.       No.                                              25


                                                      ccreporting.com
                                                                                                                 Exhibit 11
                                                                                                              Page 20 of 21
                                         Case 6:17-cv-00424-MC                   Document
                                                                                     David44-11
                                                                                           Clark Filed 11/13/18   Page 21 of 21

                                                                                              77

                                   1    State of Oregon   )
                                                          )    ss.
                                   2    County of Lane    )
                                   3       I, Christine Oljace, CSR-RPR, a Certified
                                   4    Shorthand Reporter for the State of Oregon, certify
                                   5    that the witness was sworn and the transcript is a
                                   6    true record of the testimony given by the witness;
                                   7    that at said time and place I reported by stenotype
                                   8    all testimony and other oral proceedings had in the
                                   9    foregoing matter; that the foregoing transcript
                                   10   consisting of 76 pages contains a full, true and
                                   11   correct transcript of said proceedings reported by
                                   12   me to the best of my ability on said date.
                                   13      If any of the parties or the witness requested
                                   14   review of the transcript at the time of the
                                   15   proceedings, correction pages are attached.
                                   16      IN WITNESS WHEREOF, I have set my hand this 7th
                                   17   day of November 2017, in the City of Eugene, County
                                   18   of Lane, State of Oregon.
                                   19
                                   20
                                   21


                                   22   Christine Oljace, CSR-RPR
                                   23   CSR No. 05-0397
                                   24   Expiration Date: September 30, 2018
                                   25




                                   1    David Clark
                                   2    McGowan, et al., vs. Stutesman, et al.
                                   3    October 3, 2017
                                   4
                                   5    PAGE/LINE.....................................CHANGE
                                   6    |___________________________________________________
                                   7    |___________________________________________________
                                   8    |___________________________________________________
                                   9    |___________________________________________________
                                   10   |___________________________________________________
                                   11   |___________________________________________________
                                   12   |___________________________________________________
                                   13   |___________________________________________________
                                   14   |___________________________________________________
                                   15   |___________________________________________________
                                   16   |___________________________________________________
                                   17
                                   18       I declare under penalty of perjury that the 76
                                   19   pages referenced above are true and correct except
                                   20   for such corrections as noted. Executed this ......
                                   21   day of ................. 2017.
                                   22           |..............................|
                                   23            David Clark
                                   24
                                   25


                                                                                      ccreporting.com
                                                                                                                          Exhibit 11
                                                                                                                       Page 21 of 21
Powered by TCPDF (www.tcpdf.org)
